EXAMINER'S AMENDMENT
The amendment filed March 9, 2021, has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monique M. Perdok on March 11, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	A method of reducing at least one skin aging sign in a subject comprising administering on the skin of the subject an effective amount of a composition comprising at least two isolated native exopolysaccharides (EPSs), wherein the at least two EPSs comprise Pol-3[[,]] and 
a) said Pol-3: 
i) has a molar ratio of about 6.8 galactose and 0.6 rhamnose for a glucose reference of 10.0, as determined by gas chromatography; 
ii) has a molar ratio of about 7 galacturonic acid for a glucuronic acid reference of 10.0, as determined by gas chromatography; 
iii) does not comprise xylose and fucose
iv) has a branched structure; 
v) is secreted by an Alteromonas macleodii bacterial strain originally isolated from a kopara microbial mat[[ ]]; and 
vi) is capable of increasing hyaluronic acid production by senescent human fibroblasts; increasing the expression of filaggrin[[ ]], loricrin and involucrin genes; and increasing epidermis total lipid synthesis; and
b) said Pol-6:
i) has a molar ratio of about 0.7 rhamnose and 0.7 mannose for a glucose reference of 10.0, as determined by gas chromatography;
ii) does not comprise galactose, xylose, and galacturonic acid, as determined by gas chromatography; and
iii) is secreted by a Vibrio alginolyticus bacterial strain originally isolated from a kopara microbial mat.

amended as follows:
15.	A method of reducing at least one skin aging sign in a subject, comprising administering an effective amount of at least two isolated native exopolysaccharides (EPSs) on the skin of the subject, wherein the at least two EPSs comprise Pol-3 and Pol-6, and wherein 
a) said Pol-3: 
i) has a molar ratio of about 6.8 galactose and 0.6 rhamnose for a glucose reference of 10.0, as determined by gas chromatography; 
ii) has a molar ratio of about 7 galacturonic acid for a glucuronic acid reference of 10.0, as determined by gas chromatography; 
iii) does not comprise xylose and fucose
iv) has a branched structure; 
v) is secreted by an Alteromonas macleodii bacterial strain originally isolated from a kopara microbial mat[[ ]]; and 
vi) is capable of increasing hyaluronic acid production by senescent human fibroblasts; increasing the expression of filaggrin[[ ]], loricrin and involucrin genes and increasing epidermis total lipid synthesis, whereby the at least one skin aging sign is reduced; and
b) said Pol-6:
i) has a molar ratio of about 0.7 rhamnose and 0.7 mannose for a glucose reference of 10.0, as determined by gas chromatography;
ii) does not comprise galactose, xylose, and galacturonic acid, as determined by gas chromatography; and
iii) is secreted by a Vibrio alginolyticus bacterial strain originally isolated from a kopara microbial mat.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Ichiji (JP 2005015375), cited in the last Office Action.  Ichiji discloses an external skin preparation having an excellent effect of suppressing or reducing skin inflammation and irritation (page 2, first paragraph “SUMMARY OF THE INVENTION” of Machine Translation), wherein the active ingredient of the preparation is an exocrine polysaccharide obtained from Alteromonas macleodii (page 1, first two paragraphs of Machine Translation).  The Alteromonas macleodii secretes the exocrine polysaccharide (page 2, last paragraph of Machine Translation).  Therefore, the exocrine polysaccharide of Ichiji is an exopolysaccharide.  The exocrine polysaccharide appears to read on the claimed exopolysaccharide Pol-3 since it is secreted by an Alteromonas macleodii bacterial strain.  Applicant had not provided evidence to demonstrate that the exocrine polysaccharide is distinct from the claimed Pol-3.  In Experimental Example 3 of Ichiji, the external skin preparation of Ichiji was found to be effective in improving skin flexibility and smoothness (page 4, second paragraph through page 5, first paragraph of Machine Translation).  This reads on a method of reducing at least one skin aging sign in a subject comprising administering on the skin of the subject an effective amount of a composition comprising Pol-3 (the exocrine polysaccharide of Ichiji), thereby being comparable to the claimed invention.
However, Ichiji fails to disclose a method of reducing at least one skin aging sign in a subject wherein the composition further comprises the claimed Pol-6.  The prior art fails to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651